                     Case 7:17-cr-00089-CS Document 748  747 Filed 07/30/19
                                                                   07/29/19 Page 1 of 8
                                                                                      1
The Bureau of Prisons is hereby ORDERED to
advise the Court, no later than 8/6/19, as to
the status of Mr. Venice's CPAP machine and,
if it has not been made available for his use,   LAW OFFICE OF
why that is. The Government is directed to
convey a copy of this order to theBruno V. Gioffre, Jr., PLLC
appropriate persons at MDC and to the BOP
legal department.                      2 WESTCHESTER PARK DRIVE, SUITE 205
                                          WHITE PLAINS, NEW YORK 10604

                                              TELEPHONE (914) 481-8900
  Bruno V. Gioffre, Jr.                       FACSIMILE (914) 481-8905                         32 Fieldpoint Road
  Admitted in NY, CT & FL                    bruno@bgioffrelaw.com                           Greenwich, CT 06830

                                                          July 29, 2019
         VIA ECF
         Honorable Cathy Seibel            7/30/19
         United States District Court
         Southern District of New York
         300 Quarropas Street
         White Plains, New York 10601

                 Re:     USA v. Madonna, et al (Joseph Venice) Docket No. 17-CR-89 (CS)

         Dear Judge Seibel:

                 As you are aware, the Law Office of Bruno V. Gioffre, Jr., PLLC represented Defendant Joseph
         Venice in the above referenced matter. We write to advise the Court that despite the Court’s
         recommendation at time of sentencing that Mr. Venice be provided with a CPAP machine while
         incarcerated in the Federal Bureau of Prisons (“BOP”), Mr. Venice has still not been provided with an
         operable CPAP machine. See Judgment of Conviction, attached hereto as Exhibit A.

                  On May 15, 2019, Mr. Venice self surrendered to MDC Brooklyn as directed. Shortly thereafter,
         pursuant to BOP protocol, Mr. Venice’s wife mailed his CPAP machine to BOP Medical. However, Mr.
         Venice did not receive said CPAP machine until mid July. Further, since receiving the machine, BOP
         refuses to provide Mr. Venice with the necessary electrical cord to operate it.

                 On July 19, 2019 and July 25, 2019, I sent emails to BOP medical to resolve this issue rather than
         bother the Court with this, however, BOP Medical has failed to respond to my emails.

                Accordingly, on behalf of Mr. Venice, we respectfully request the Court to intervene and order
         BOP to provide the necessary electrical cord so Mr. Venice can operate his CPAP machine properly.

                 We thank you for your consideration.
                                                          Very truly yours,

                                                          Law Office of Bruno V. Gioffre, Jr., PLLC

                                                          Bruno V. Gioffre, Jr.

                                                          Bruno V. Gioffre, Jr., Esq.

         Cc:     AUSA Scott Hartman (via email)
Case
 Case7:17-cr-00089-CS
      7:17-cr-00089-CS Document
                        Document747-1
                                 671 Filed
                                 748  Filed07/30/19
                                           03/29/19
                                            07/29/19 Page
                                                      Page2
                                                          11ofof8
                                                                77
Case
 Case7:17-cr-00089-CS
      7:17-cr-00089-CS Document
                        Document747-1
                                 671 Filed
                                 748  Filed07/30/19
                                           03/29/19
                                            07/29/19 Page
                                                      Page3
                                                          22ofof8
                                                                77
Case
 Case7:17-cr-00089-CS
      7:17-cr-00089-CS Document
                        Document747-1
                                 671 Filed
                                 748  Filed07/30/19
                                           03/29/19
                                            07/29/19 Page
                                                      Page4
                                                          33ofof8
                                                                77
Case
 Case7:17-cr-00089-CS
      7:17-cr-00089-CS Document
                        Document747-1
                                 671 Filed
                                 748  Filed07/30/19
                                           03/29/19
                                            07/29/19 Page
                                                      Page5
                                                          44ofof8
                                                                77
Case
 Case7:17-cr-00089-CS
      7:17-cr-00089-CS Document
                        Document747-1
                                 671 Filed
                                 748  Filed07/30/19
                                           03/29/19
                                            07/29/19 Page
                                                      Page6
                                                          55ofof8
                                                                77
Case
 Case7:17-cr-00089-CS
      7:17-cr-00089-CS Document
                        Document747-1
                                 671 Filed
                                 748  Filed07/30/19
                                           03/29/19
                                            07/29/19 Page
                                                      Page7
                                                          66ofof8
                                                                77
Case
 Case7:17-cr-00089-CS
      7:17-cr-00089-CS Document
                        Document747-1
                                 671 Filed
                                 748  Filed07/30/19
                                           03/29/19
                                            07/29/19 Page
                                                      Page8
                                                          77ofof8
                                                                77
